Exhibit 10.1


Note:  Throughout this document, certain confidential material contained herein
has been omitted and has been separately filed with the Commission.  Each
omission has been marked with an [***].

 
THE UNIVERSITY OF SOUTHERN CALIFORNIA
RESEARCH AGREEMENT
 
This Research Agreement (“Agreement”) is deemed entered into as of December 20,
2013 between the University of Southern California, a non-profit, educational
institution incorporated under the laws of the State of California, (hereinafter
referred to as "USC") and NanoFlex Power Corporation, a corporation existing
under the laws of the State of Florida (hereinafter referred to as ("SPONSOR").
 
Recitals
 
WHEREAS, the research project contemplated by this Agreement is of mutual
interest and benefit to USC and to SPONSOR, will further the instructional,
scholarship and research objectives of USC in a manner consistent with its
status as a non-profit educational institution, and may result in benefits for
both SPONSOR and USC through inventions, improvements and discoveries;
 
WHEREAS, Global Photonic Energy Corporation, a Pennsylvania Corporation (“GPEC”)
and USC have been continuously under a Sponsored Research Agreement since 1998
and the current Sponsored Research Agreement dated April 16, 2009 (“2009
Sponsored Research Agreement”) between them is set to expire April 30, 2014;
 
WHEREAS, as of September 24, 2013 GPEC became the wholly owned subsidiary of
SPONSOR and therefore all parties desire that this Agreement shall amend,
replace and supersede the 2009 Sponsored Research Agreement as of January 31,
2014.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
 
1.             Definitions;
 
1.1       “Commitment” means the financial payment made by SPONSOR to USC as
specified in the Statement of Work.
 
1.2       “Confidential Information” shall have the meaning ascribed to it in
Section 9.1 of this Agreement.
 
1.3       “Copyrightable Material” means any material or other property that is
or may be copyrightable or otherwise protectable under Title 17 of the United
States Code.
 
1.4       “Invention” means any discovery that is or may be patentable or
otherwise protectable under Title 35 of the United States Code.
 
1.5       “Joint Project Intellectual Property” means all Project Intellectual
Property made jointly by USC personnel and SPONSOR personnel, or made solely by
SPONSOR personnel using USC facilities, resources, equipment or funds.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6       “Noncancellable Obligations” means noncancellable obligations,
including noncancellable graduate fellowships and appointments called for or
incurred for the Project that are incurred through the effective date of
termination.
 
1.7       “Principal Investigator” shall be Mark E. Thompson.
 
1.8       “Project” means the project as described in the Statement of Work.
 
1.9       “Project Intellectual Property” means all Copyrightable Material,
Inventions, trade secrets, data, computer software, and know-how conceived or
made in the performance of the Project.
 
1.10     “SPONSOR Project Intellectual Property” means all Project Intellectual
Property made by SPONSOR personnel without the use of USC facilities, resources,
equipment or funds.
 
1.11     “SPONSOR Supplied Material” has the meaning ascribed to it in Section
3.3 of this Agreement.
 
1.12     “Statement of Work” means the form attached hereto as Exhibit A and
which is incorporated herein in its entirety by this reference.
 
1.13     “USC Project Intellectual Property” means all Project Intellectual
Property made by USC personnel.
 
2.            Statement of Work;
 
USC, has valuable experience, skill and ability in the area of photosensitive
optoelectronic technology for photonic energy conversion. SPONSOR desires to
have USC undertake a research project in the above-named area in accordance with
the scope of work described in Exhibit A, Research Proposal. USC agrees to use
reasonable effort to perform the research project described therein and
hereafter referred to as the "Research." The scope of work will be reviewed
annually during the month of October at which time SPONSOR may decide not to
continue to pursue tasks approved in the Research Proposal. USC will identify
costs associated with future work of the task(s) and the total budget will be
reduced by that amount unless alternative task(s) are proposed and agreed upon
by SPONSOR.
 
3.            Principal Investigator:
 
The Research will be supervised by Professor Mark E. Thompson at USC and under
subcontract, Professor Stephen R. Forrest at Michigan. If for any reason
Professor Thompson is unable to continue to serve as Principal Investigator and
a successor acceptable to both USC and SPONSOR is not available, this Agreement
shall be terminated as provided in Article 7.
 
4.            Period of Performance;
 
This Agreement extends for 7 years the Research effort under the prior Sponsored
Research Agreements with GPEC, provided the last two years of the extension
shall be at the option of SPONSOR. The Research under this Agreement shall
commence February 1, 2014 and continue until January 31, 2021 (providing the two
year option to extend is exercised by SPONSOR). The parties reserve the right,
by mutual written consent to further extend this Agreement on such terms and
conditions as may be agreed upon. SPONSOR authorizes the funding for the entire
7-year term of this Agreement, subject to adjustment if the last two-year option
is not exercised by SPONSOR.
 
 
2

--------------------------------------------------------------------------------

 
 
5.            Reimbursement of Costs;
 
The total cost estimated for the entire period of the project is $16,274,056.
Written authorization is required if either Professor Thompson or Professor
Forrest wish to exceed the allocations listed in the approved budget (“Exhibit
B”).
 
SPONSOR is not liable for any cost in excess of the amount specified herein
unless this Agreement is modified in writing. Any funds paid to USC and not
expended upon expiration or termination of this Agreement (including all
extensions thereof) shall be returned to SPONSOR by USC.
 
6.            Payment;
 
SPONSOR shall make a deposit to USC under this Agreement on or before the start
of any Research hereunder of $550,000. USC shall invoice SPONSOR for this
amount, which it may use as costs are expended during each quarter for Research
under this Agreement. At the end of each quarter of Research (April 30, July 31,
October 31 and January 31), USC shall invoice SPONSOR for Research costs
incurred under this Agreement for that quarter, with each invoice containing a
copy of all MICHIGAN subcontractor invoices included in the USC quarterly
invoice. SPONSOR shall have thirty (30) days from receipt of each USC quarterly
invoice to pay the full amount of that invoice which shall go to replenish the
above-referenced deposit. The deposit shall stay in place until the last quarter
under this Agreement at which time it shall go to pay the last quarterly invoice
for Research. Any shortfall shall be invoiced to SPONSOR and any unused deposit
shall be returned to SPONSOR.
 
Within any annual Research Period as set forth in Exhibit B, some quarterly
invoice may exceed 25% of the Total Project Cost for that Research Period. The
parties agree this is acceptable as long as the Total Project Cost for the
Research Period is not exceeded.
 
Checks shall reference "SPONSOR/Dr. Mark Thompson" and shall be made payable to
the University of Southern California and sent to:
 
The University of Southern California
Sponsored Projects Accounting File
Number 52095
Los Angeles, California 90074-2095
 
Any interest accrued on the amounts paid by SPONSOR until spent by USC will be
used to support this project.
 
7.             Termination;
 
Either party may terminate this agreement upon sixty (60) days advance written
notice to the other party only in the event that for reasons outside of their
control it becomes academically, commercially or technically infeasible to
continue. Prior to termination the Parties will engage in good faith discussions
to determine any way of moving the project forward.
 
 
3

--------------------------------------------------------------------------------

 
 
Upon termination, USC will be reimbursed for all allowable costs and
Noncancelable commitments incurred in the good faith performance of the research
and not yet paid for, such reimbursement together with other payments not to
exceed the total estimated project costs specified in Article 5. Upon
termination by the Sponsor, any obligation of SPONSOR for graduate students'
support shall be for a minimum of six months and shall end no later than the end
of USC's academic year following termination.
 
8.             Reports
 
USC shall furnish SPONSOR oral quarterly status reports either in person or by
phone during the term of this Agreement summarizing the research conducted.
These quarterly reports shall be due 30 days after the end of the quarter being
reported.
 
USC shall also furnish to SPONSOR an annual expenditure report at the end of
each budget year outlining spending by major budget categories listed in the
proposed budget. This report will be due sixty (60) days after the close of each
year.
 
9.             Trademarks;
 
Neither party shall use the name, trade name, trademark or other designation of
the other party or its affiliates in connection with any products, promotion or
advertising without the prior written permission of the other party.
 
10.          Publications;
 
USC shall have the right, at its discretion, to release information or to
publish any material resulting from the Project. USC shall furnish SPONSOR with
a copy of any proposed publication thirty (30) days prior to submission for
publication for review and comment. SPONSOR may request USC to delay publishing
such proposed publication for a maximum of an additional sixty (60) days in
order to protect the potential patentability of any invention described therein.
 
USC and MICHIGAN will provide SPONSOR with an electronic copy of any
presentation relating to the Research presented by the Researchers to external
parties within thirty (30) days of the presentation.
 
USC and MICHIGAN shall give SPONSOR the option of receiving an acknowledgement
in any publication for its sponsorship of the Research.
 
11.           Confidential Information;
 
During the course of this Agreement, the parties may provide each other with
certain information, data, or material in writing which the disclosing party has
clearly marked or identified in writing as confidential or proprietary in nature
or if orally disclosed, reduced to writing by disclosing party within thirty
(30) days of disclosure (“Confidential Information”). The receiving party shall
receive and hold Confidential Information in confidence and agrees to use its
reasonable efforts to prevent disclosure to third parties of Confidential
Information in the manner the receiving party treats its own similar
information, but in no case less than reasonable care shall be exercised by the
receiving party. Except as required by law or with permission from disclosing
party, receiving party will not disclose Confidential Information for a period
of one (1) year from the end of this Agreement, except in furtherance of this
Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
The receiving party shall not consider information disclosed to it by the
disclosing party as Confidential Information such information which: (a) is now
public knowledge or subsequently becomes such through no breach of this
Agreement; (b) is rightfully in the receiving party’s possession prior to the
disclosing party’s disclosure as shown by written records; (c) is disclosed to
the receiving party by an independent third party who, to the best of the
receiving party’s knowledge, is not under an obligation of confidentiality for
such information to the disclosing party; (d) is required to be disclosed by
law; or (e) is independently developed by or for the receiving party without
benefit of Confidential Information received from the disclosing party as shown
by written records.
 
Each party acknowledges that the Confidential Information of the other party is
owned solely by such party, and that the unauthorized disclosure of such
information may cause irreparable harm and significant injury, the degree of
which may be difficult to ascertain. Accordingly, each party agrees that the
other party will have the right to seek an immediate injunction enjoining any
breach of this Agreement, as well as the right to pursue any and all other
rights and remedies available at law or in equity for such breach.
 
12.           Intellectual Property;
 
Title to any inventions first conceived and reduced to practice by USC personnel
in the performance of the work funded under this Agreement shall vest in USC.
USC hereby grants to SPONSOR the exclusive license to any and all such
inventions on terms and conditions of the certain License Agreement between USC,
Princeton and SPONSOR and all amendments up through the amendment dated December
20th 2013 (the "Third Amendment to the Amended License Agreement").
 
Title to any inventions first conceived and reduced to practice by MICHIGAN
personnel in the performance of the work funded under this Agreement shall vest
in MICHIGAN. USC shall specify in any subcontract with MICHIGAN relating hereto,
that MICHIGAN shall notify both USC and SPONSOR of any such inventions funded
under the subcontract and that MICHIGAN will thereby grant to SPONSOR the
exclusive license to any and all such inventions on terms and conditions of the
Amended License Agreement.
 
USC shall promptly provide a complete written disclosure for each and every
invention first conceived and reduced to practice in the performance of the work
funded under this Agreement, including MICHIGAN technologies disclosed to USC as
required under any subcontract relating hereto. All such inventions shall
automatically become subject to the Amended License Agreement. USC shall provide
timely input for the preparation and filing of intellectual property protection
for invention disclosures made to SPONSOR under this Agreement.
 
Title to any inventions first conceived jointly by personnel from MICHIGAN, USC
or SPONSOR shall vest jointly in the names of USC, MICHIGAN, or SPONSOR as
appropriate, and shall be subject to the Amended License Agreement.
 
Ownership. All rights, title and interest to USC Project Intellectual Property
shall belong to USC. All rights, title and interest to SPONSOR Project
Intellectual Property shall belong to SPONSOR. All rights, title and interest to
Joint Project Intellectual Property shall belong jointly to USC and SPONSOR.
Determination of inventorship of Project Intellectual Property shall be made in
accordance with the rules of inventorship under United States patent law.
 
Notification. USC will notify SPONSOR in writing of any USC Project Intellectual
Property or Joint Project Intellectual Property after a written invention
disclosure is received by the USC Stevens Institute for Innovation. SPONSOR will
notify USC in writing of any Joint Project Intellectual Property promptly after
it receives a written disclosure thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
Right to Negotiate Exclusive License. SPONSOR has negotiated a license with USC
which will be incorporated as Exhibit C to this agreement.
 
Joint Project Intellectual Property. If SPONSOR does not exclusively license
USC’s interests in any Joint Project Intellectual Property, the parties shall
upon the request of either party negotiate in good faith to reach agreement on
the joint management of such Joint Project Intellectual Property, including the
patenting and commercialization thereof. In the absence of the parties entering
into such an agreement, each party may exploit or license its own interest in
the Joint Project Intellectual Property without accounting to the other and
either party may apply for patent protection, provided that all such
applications must be joint and the filing party will bear all costs and will
include the non-filing party on all communications with the patent office.
 
No Rights Granted in Pre-existing or Other Intellectual Property. Nothing
contained in this Agreement shall be deemed by implication, estoppel or
otherwise to grant SPONSOR any rights in any Inventions, Copyrightable Material,
improvements, discoveries, trade secrets, data or know-how conceived or made (a)
prior to the Effective Date which are owned or controlled by USC and may be used
in performance of a Project or (b) after the Effective Date of this Agreement
and not made in the performance of a Project.
 
13.          Compliance with Laws;
 
USC and SPONSOR agree to abide by all applicable Federal, State, and local laws,
rules, regulations, and ordinances in the performance of this Agreement.
 
USC intends to conduct the project as fundamental research under the export
regulations and thus prefers to receive no material from SPONSOR that is both
technical data under the applicable export regulation and to be treated as
SPONSOR’s Confidential Information (“Export Controlled Proprietary
Information”). To the extent that any such Export Controlled Proprietary
Information is needed to conduct the research, SPONSOR shall not provide any
Export Controlled Proprietary Information to USC until a plan, for receipt of
the Export Controlled Proprietary Information, is developed between USC and
SPONSOR. Prior to providing USC any Export Controlled Proprietary Information,
SPONSOR shall contact USC’s authorized representative (identified in Section 2
of this Agreement) and they shall develop a plan for receipt of the Export
Controlled Proprietary Information. If the parties are unable to develop an
acceptable plan to both parties, USC reserves the right to not receive the
Export Controlled Proprietary Information.
 
14.          Warranty Disclaimer;
 
USC makes no warranties for any purpose whatsoever, express or implied, as to
the Project or the results of the Project, including the merchantability or
fitness for a particular purpose of the Project or the results of the Project
under this Agreement.
 
SPONSOR agrees that it will not rely solely upon technical information provided
by USC or the Principal Investigator in developing any invention or product, but
will independently test, analyze and evaluate all inventions and products prior
to manufacture and distribution of such inventions and products.
 
 
6

--------------------------------------------------------------------------------

 
 
Neither the Principal Investigator, SPONSOR, or any other person is authorized
to give any warranty in the name of or on behalf of USC.
 
15.          Indemnification;
 
USC agrees to maintain adequate liability insurance, such protection being
applicable to officers, employees and agents while acting within the scope of
their employment by USC.
 
SPONSOR agrees to indemnify, defend, and hold harmless USC and/or any trustee,
officer, employee, or other representative of USC from and against all claims,
demands, suits, investigations, judgments, settlements, liabilities and expenses
(including reasonable legal fees and expenses of counsel acceptable to USC)
arising out this Agreement, other than for damage arising out of bodily injury
to persons or damage to property caused by or resulting from the sole negligence
of USC, its trustees, officers, agents, or employees.
 
16.          Limitation of Liability;
 
Notwithstanding anything to the contrary contained herein, to the maximum extent
permitted by law, in no event will either party be responsible for any
incidental, consequential, indirect, special, punitive, or exemplary damages of
any kind, lost goodwill, lost profits, lost business or other indirect economic
damages, whether such claim is based on contract, negligence, tort (including
strict liability) or other legal theory, as a result of a breach of any warranty
or any other term of this agreement, and regardless of whether a party was
advised or had reason to know of the possibility of such damages in advance.
Additionally, USC’s total liability under this agreement shall not be in excess
of the total amount of Commitment paid by SPONSOR to USC under this agreement.
 
17.          Warranties;
 
USC makes no warranties, express or implied, as to any matter whatsoever,
including, without limitation, the condition of the research or any
inventions(s) or product(s), whether tangible or intangible, conceived,
discovered, or developed under this Agreement; or the ownership,
merchantability, or fitness for a particular purpose of the research or any such
invention or product. USC shall not be liable for any direct, consequential,
special or other damages suffered by any licensee or any others resulting from
the use of the research or any such invention or product.
 
18.          Equipment;
 
Title to any equipment purchased or manufactured in the performance of the work
funded under the Agreement shall vest in USC.
 
19.          Assignment;
 
Neither party shall assign this Agreement to another without the prior written
consent of the other party which will not be unreasonably withheld; provided,
however, that SPONSOR may assign this Agreement to a successor in ownership of
all or substantially all its business assets. Such successor shall assume the
obligations set forth under the terms and conditions of this Agreement. Any
other purported assignment shall be void.
 
 
7

--------------------------------------------------------------------------------

 
 
20.           Notices;
 
Notices, invoices, communications, and payments hereunder shall be sent to the
following contacts for the parties:
 
For SPONSOR:
Robert J. Fasnacht
President and Chief Operating Officer
NanoFlex Power Corporation
17207 N. Perimeter Dr., Suite 210
Scottsdale, AZ 85255
rfasnacht@NanoFlexpower.com
www.NanoFlexpower.com
 
For USC:
Katie Rountree
Principal Contract and Grant Officer
University of Southern California
3720 S. Flower St., 3rd Floor
Los Angeles, CA 90087-0701
Phone:213-740-1894
Fax: 213-740-6070
E-mail: rountree@usc.edu
 
21.          Independent Inquiry;
 
Nothing in this Agreement shall be construed to limit the freedom of researchers
who are not participants in this Agreement from engaging in similar research
inquiries made independently under other grants, contracts or agreements with
parties other than SPONSOR.
 
22.          Governing Law;
 
The laws of the State of New York shall govern this Agreement. USC and SPONSOR
agree to abide by all applicable Federal, State and local laws, rules,
regulations, and ordinances in the performance of this Agreement.
 
23.          Subcontract to MICHIGAN;
 
This research collaboration includes a subcontract with MICHIGAN which USC will
execute and manage. The terms of that research agreement will be substantially
the same as the current arrangement between USC and SPONSOR, and USC agrees to
disclose those terms to SPONSOR at SPONSOR's request.
 
 
8

--------------------------------------------------------------------------------

 
 
24.           Arbitration;
 
In the event of a dispute between the parties, the aggrieved party shall notify
the other party and provide a detailed description of the alleged problem. The
parties agree to use reasonable efforts to resolve such dispute by good faith
negotiations and mutual agreement. In the event such informal resolution is not
successful within a reasonable period of time, the parties hereby agree to
submit any claim or dispute arising out of or relating to the terms of this
Agreement to private and confidential arbitration by a single neutral arbitrator
in New York, New York. Subject to the terms of this resolution is not successful
within a reasonable period of time, the parties hereby agree to submit any claim
or dispute arising out of or relating to the terms of this Agreement to private
and confidential arbitration by a single neutral arbitrator in New York, New
York. Subject to the terms of this paragraph, the Arbitration Rules of JAMS
shall govern the arbitration proceedings. The arbitrator shall be appointed by
agreement of the Parties hereto or, if no agreement can be reached, by JAMS
pursuant to its Rules. The decision of the arbitrator shall be final and binding
on all Parties to this Agreement, and judgment thereon may be entered in any
court of competent jurisdiction. The costs of the arbitration proceeding,
including all attorneys' fees, shall be paid by the Party against whom the
arbitrator rules. This arbitration procedure is intended to be the sole and
exclusive method of resolving any claim arising out of or relating to this
Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
by proper persons thereunto duly authorized.


SPONSOR
       
By
/s/ Robert J. Fasnacht
   
Robert J. Fasnacht, President & COO
       
UNIVERSITY OF SOUTHERN CALIFORNIA
       
By
/s/ Katie Rountree
   
Katie Rountree
   
Principal Contracts and Grants Officer
 

 
By signing below Global Photonic Energy Corporation approves the substitution of
this Agreement in place of the 2009 Sponsored Research Agreement.


Global Photonic Energy Corporation
       
By
/s/ Robert J. Fasnacht
   
Robert J. Fasnacht, President & COO
 



 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[***]


 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 

   
Object
Codes
   
Period 1
   
Period 2
   
Period 3
   
Period 4
   
Period 5
   
Period 6
   
Period 7
   
5 Year
Total
   
7 Year
Total
 
Principal Investigator Prof.
          -       -       -       -       -       -       -             -  
[***]
          [***]       [***]       [***]       [***]       [***]       [***]    
  [***]       [***]       [***]                                                
                                 
Co-Investigator
                                                                             
[***]
          [***]       [***]       [***]       [***]       [***]       [***]    
  [***]       [***]       [***]                                                
                                 
PostDoc Res Assoc TBD
                                                                             
[***]
          [***]       [***]       [***]       [***]       [***]       [***]    
  [***]       [***]       [***]                                                
                                 
Administrative Assistant
                                                                             
[***]
          [***]       [***]       [***]       [***]       [***]       [***]    
  [***]       [***]       [***]                                                
                                 
Total Salary subject to FB
          [***]       [***]       [***]       [***]       [***]       [***]    
  [***]       [***]       [***]                                                
                                 
Fringe Benefit
                                                                             
[***]
          [***]       [***]       [***]       [***]       [***]       [***]    
  [***]       [***]       [***]  
[***]
          [***]       [***]       [***]       [***]       [***]       [***]    
  [***]       [***]       [***]                                                
                                 
Research Assistant (PhD Student)
                                                                             
[***]
          [***]       [***]       [***]       [***]       [***]       [***]    
  [***]       [***]       [***]  
[***]
          [***]       [***]       [***]       [***]       [***]       [***]    
  [***]       [***]       [***]                                                
                                 
Total Salary not subject to FB
          [***]       [***]       [***]       [***]       [***]       [***]    
  [***]       [***]       [***]                                                
                                 
Total Compensation
          [***]       [***]       [***]       [***]       [***]       [***]    
  [***]       [***]       [***]                                                
                                 
Material & Supplies
    15,000       35,492       36,371       37,344       38,344       39,372    
  40,553       41,772                  
Travel - Domestic
    18,100       10,000       10,000       10,000       10,000       10,000    
  10,000       10,000       186,924       269,249  
Travel - Foreign
    18,200       -       -       -       -       -       -       -              
-                                                                              
     
Equipment
    17,100       15,000       15,000       15,000       15,000       15,000    
  15,000       15,000       75,000       105,000                                
                                                   
Subcontract (first 25k)
    15,310       [***]       -       -       -       -       -       -      
[***]       [***]  
Subcontract - Univ. Of Michigan - OPV
    15,320       [***]       [***]       [***]       [***]       [***]      
[***]       [***]       [***]       [***]  
Subcontract - Univ. Of Michigan - GaAs
    15,320       [***]       [***]       [***]       [***]       [***]      
[***]       [***]       [***]       [***]  
Subcontract Total
            [***]       [***]       [***]       [***]       [***]       [***]  
    [***]       [***]       [***]                                              
                                     
Total Direct Costs
            1,890,337       1,946,112       2,003,628       2,062,866      
2,123,877       2,186,844       2,251,701       10,026,820       14,465,364    
                                                                               
F & A Base (MTDC = Total Direct Costs less equipment a
         
d first $25K of Subaward)
                                               
07/01/2012-06/30/2014
            258,000                                                      
258,000       258,000  
07/01/2014-06/30/2015
            129,000       248,249                                              
377,249       377,249  
07/01/2015-06/30/2016
                    124,125       383,127       394,200       405,604      
417,472       429,698       1,307,055       2,154,225                 386,999  
    372,374       383,127       394,200       405,604       417,472      
429,698       1,942,304       2,789,473                                        
                                           
Indirect Costs (F & A)
                                                                               
07/01/2012-06/30/2014 @ 64%
    10,100       165,120       -       -       -       -       -       -      
165,120       165,120  
07/01/2014-06/30/2015 @ 64.5%
    10,100       83,205       160,121       -       -       -       -       -  
    243,325       243,325  
07/01/2015-Future @ 65%
    10,100       -       80,681       249,032       256,230       263,643      
271,357       279,304       849,586       1,400,246  
Subtotal F&A
            248,325       240,802       249,032       256,230       263,643    
  271,357       279,304       1,258,031       1,808,692                        
                                                           
Total Project Costs
            2,138,662       2,186,913       2,252,660       2,319,096      
2,387,520       2,458,200       2,531,005       11,284,851       16,274,056  

 
 
11

--------------------------------------------------------------------------------

 
 
Thin Film Solid State Organic Energy Conversion Devices
 
NanoFlex Power Corporation (formerly Global Photonics Energy Corporation – GPEC)
 
UNIVERSITY OF SOUTHERN CALIFORNIA Budget Justification
 
PERSONNEL
 
Principal Investigator Salaries: [***]. Senior Research Staff Salaries: [***].
Postdoctoral and Graduate Research Assistant Salaries: [***]. Administrative
Assistant Salaries: [***]. The assistant will provide the research team the
required support to maintain working in a highly correlated fashion ensuring any
administrative needs for the project are met. This includes assisting in
coordinating meetings, travel arrangements, executing patent documents, and
working with personnel at different patent attorney offices, NPC, and at the
Univ. of Michigan. The annual increases in all personnel salaries for future
project periods of (3%) are included for merit adjustment.
 
FRINGE BENEFITS
 
The calculation of the fringe benefit rate per the Federal Rate Agreement Dated
June 26, 2012 for faculty and staff salaries for Non-Federal agreements is set
by the University at 33.5% from July 1, 2012 through June 30, 2014. For post-doc
salaries, for all new hires after July 1, 2012, the fringe benefit rate is 22.5%
for the period July 1, 2012 through June 30, 2014. Beginning July 1, 2014 22.5%
is still used as the University’s provisional rate.
 
 
12

--------------------------------------------------------------------------------

 
 
MATERIALS & SUPPLIES
 
The materials and supplies used will consist of chemicals (reagents, solvents
and gases), which will be used to prepare and purify the materials. In addition,
funds have been requested to cover the cost of general laboratory supplies
(teflon filtration membranes, hotplates, heating mantles, etc.), glassware
(pipettes, beakers, and other general purpose glassware) and substrates for thin
film study. A portion of the funds will also be used to cover instrumentation
usage (X-Ray Diffraction, NMR, Mass Spectra, Microscopy) fees as well as fees
associated with sending samples out for elemental analysis. The cost estimate is
based on historical use of materials and supplies on similar projects of this
scale. The requested amounts are $35,429 in year 1, $36,371 in year 2, $37,344
in year 3, $38,344 in year 4, $39,372 in year 5, $40,553 in year 6, and $41,772
in year 7.
 
TRAVEL
 
Travel costs will be used for the PI and other involved research personnel to
travel to work at the University of Michigan when needed and also to present
their work at scientific meetings in domestic and foreign locations. These
meetings may include the American Chemical Society and Materials Research
Society annual conferences. Meetings are also a chance for the researcher to
learn the latest techniques, which are often folded into their research very
quickly. Thus, scientific meetings serve two purposes, first to teach the
student how to speak well and secondly to advance the research project by rapid
infusion of new ideas and techniques from other labs (outside of the funded
research team). Personal involvement is very important to keep all of the team
working in a highly correlated fashion. It is important to keep the team focused
on the same issues and direct, personal contact is important it in this regard.
Just as it is required that students publish their work, it is also very
important for them to learn how to present it. The total funds we have requested
for the duration of the project period is $10,000 for each year for 7 years for
a grand total of $70,000.
 
EQUIPMENT
 
We have requested funds of $15,000 in equipment each year for over a period of 7
years. These funds will allow us to maintain and upgrade our lab instrumentation
used for the proposed project.
 
F&A RATES (INDIRECT COSTS)
 
Indirect costs were calculated using the modified total direct costs, which is
the total direct costs multiplied by the percentage rate based on the USC DHHS
Federal Rate Agreement from June 26, 2012. Per the agreement effective July 1,
2012 through June 30, 2014 the predetermined rate is 64%.; effective July 1,
2014 through June 30, 2015 the predetermined rate is 64.5%; and effective July
1, 2015 through June 30, 2016 the predetermined rate is 65%. Effective July 1,
2016, 65% was used as the provisional rate.


 
13

--------------------------------------------------------------------------------

 
 
NPC -GaAs
Prof. S. Forrest



 
Optional Extension
Expense Category
Year 1
Year 2
Year 3
Year 4
Year 5
Year 6
Year 7
5-Year 
Total
Optional  
Extension
7-Year 
Total
Salary
                   
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
                     
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
                     
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
                     
Administrative Support
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Subtotal Salaries and Wages
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Staff Benefits @ 25%
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
SUBTOTAL SALARIES AND BENEFITS
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
                     
Materials and Supplies
55,284
59,920
58,686
56,701
61,276
63,436
66,339
291,867
129,775
421,642
LNF Laboratory Expense ($4K per user per month)
144,000
148,320
152,770
157,353
162,073
166,935
171,944
764,516
338,879
1,103,395
                      Student Tuition                                          
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
                     
Travel (conferences) & publication
8,000
8,240
8,487
8,742
9,004
9,274
9,552
42,473
18,827
61,300
Hosting
2,000
2,060
2,122
2,185
2,251
2,319
2,388
10,618
4,707
15,325
Equipment
155,000
155,000
165,000
175,000
175,000
180,000
185,000
825,000
365,000
1,190,000
                     
Total Direct Costs UM
574,537
590,787
611,549
631,956
649,333
669,719
691,286
3,058,162
1,361,006
4,419,168
Total Modified Direct Costs (less tuition and equipment)
385,228
399,762
408,724
417,240
432,631
445,932
460,309
2,043,585
906,241
2,949,825
Total Indirect Costs @ 55.5%
213,802
147,912
0
0
0
0
0
361,714
0
361,714
Total Indirect Costs @ 55.0% effective 7/1/15
0
73,290
224,798
229,482
237,947
245,262
253,170
765,517
498,433
1,263,949
Total GaAs Costs
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 
 
14

--------------------------------------------------------------------------------

 
 
NPC - Organic PV
Prof. S. Forrest
 

 
Optional Extension
Expense Category
Year 1
11/1/13-10/31/14
Year 2
11/1/14-10/31/15
Year 3
11/1/15-10/31/16
Year 4
11/1/16-10/31/17
Year 5
11/1/17-10/31/18
Year 6
11/1/18-10/31/19
Year 7 
11/1/19-10/31/20
 Total
Optional
Extension
  7-Year 
Total
Salary
                   
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
                     
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
                     
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
                     
Administrative Support
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Subtotal Salaries and Wages
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Staff Benefits @ 25%
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
SUBTOTAL SALARIES AND BENEFITS
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
                     
Materials and Supplies
43,110
46,946
51,264
54,907
58,617
61,699
64,222
254,844
125,921
380,765
LNF Laboratory Expense ($1500 per user per month)
72,000
74,160
76,385
78,676
81,037
83,468
85,972
382,258
169,439
551,697
                     
Student Tuition
                                         
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
                     
Travel (conferences) & publication
12,500
12,875
13,261
13,659
14,069
14,491
14,926
66,364
29,417
95,781
           
0
0
 
0
0
Equipment
150,000
150,000
150,000
150,000
150,000
150,000
150,000
750,000
300,000
1,050,000
                     
Total Direct Costs UM
539,819
555,180
571,424
587,410
603,896
620,201
636,413
2,857,728
1,256,614
4,114,342
Total Modified Direct Costs (less tuition and equipment)
333,658
346,210
359,506
372,396
385,631
398,523
411,151
1,797,401
809,675
2,607,076
Total Indirect Costs @ 55.5%
185,180
128,098
0
0
0
0
0
313,278
0
313,278
Total Indirect Costs @ 55.0% effective 7/1/15
0
63,472
197,728
204,818
212,097
219,188
226,133
678,115
445,321
1,123,436
Total Organic PV Costs
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



 
15

--------------------------------------------------------------------------------

 
 
NanoFlex Power Corporation
Thin Film Solid State Organic Energy Conversion Devices
 
Budget Justification
 
Salaries: [***] Salaries and wages are based upon University established rates
which are comparable to others doing similar research both within and outside
the University or Private Industry. Annual increments (3%) have been included
each September in accordance with University of Michigan practice.
 
Fringe Benefits: Fringe benefits were estimated at 25%. These estimates are
based on the experience of the Solid-State Electronics Laboratory and the
University. Actual rates will be based on the selection of benefits by personnel
assigned to the project. Rates can also be found
at: http://orsp.umich.edu/proposals/budgets/staff_benefits_table.html.
 
Graduate Student Tuition: [***] Tuition is typically incurred for two semesters
per year per GSRA. Current rates can be found at:
http://orsp.umich.edu/proposals/students/gsra.html. Annual increments of 5% have
been included each September in accordance with University of Michigan practice.
 
Materials and Supplies: The materials and supplies category includes funds for
items such as specific lab supplies, telephone tolls, freight, and communication
charges necessary to the project and dissemination of results, such as copy
charges for preparation of technical presentations, posters, reports and
photographic images. These expenses would relate directly to the research
subject and would be used solely to benefit the project.
 
Laboratory - Access and usage charges for the University of Michigan’s Lurie
Nanofabrication Facility (LNF) are estimated at an average of $1,200/month per
Organic PV user and $4,000/month per GaAs user for the duration of the project
based on our past experience. Within each year, it is expected that actual costs
will be significantly higher in certain periods and lower in others. Information
and rate schedules are provided at the following website:
http://www.lnf.umich.edu/.
 
Equipment: The equipment category includes funds for machinery and test
equipment required to conduct the research outlined in the Statement of Work.
 
Travel & Publication: Travel and publication support is requested in the amount
of $20,500 per year to cover the costs of trips between the two collaborating
Universities for project integration and for attendance at relative conferences
to present results achieved. Travel expenses are estimated based on past
experience of the Solid-State Electronics Laboratory and include estimates for
conference registration ($300-700), airfare or train fare ($200-1,000), lodging
($200-500), ground transportation and meals ($50 per day). Actual rates will
vary from the estimates noted and will be based on the standard costs and
available discounts at time of travel.
 
Hosting: The hosting category includes funds for meals and snacks during group
research meetings and collaborating efforts held at UM.
 
 
16

--------------------------------------------------------------------------------

 
 
Total Direct Cost: Total Direct Cost is the sum of all direct project costs and
includes the categories of salaries, benefits, tuition, materials and services,
travel, and equipment for the proposed program, $5,954,106 over five years with
an additional $2,635,683 for the optional two year extension. The total direct
cost for the seven year program is $8,589,789.
 
Indirect Cost: The indirect cost rate (Facilities and Administrative Cost Rate)
is 55.5% as negotiated with the Department of Health and Human Services (DHHS).
This rate is scheduled to decrease to 55.0% effective July 1, 2015. The base
used to calculate the indirect cost includes modified total direct costs
consisting of all direct costs less tuition, equipment. The current indirect
cost rate can also be found at the following web site:
http://orsp.umich.edu/proposals/budgets/indirect_costs.html
 
Total Funds Requested from Sponsor: For this proposal the requested sponsor
budget total is [***] over five years with an additional [***] for the optional
two year extension. The total funds requested from the sponsor for the seven
year program is [***].


 
17

--------------------------------------------------------------------------------

 
 
Exhibit C
License Agreement

 
Incorporated by reference herein Exhibit 10.2 to the Current Report on Form 8-K
filed with the Securities and Exchange Commission on January 16, 2014
 
 
18

--------------------------------------------------------------------------------